Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to amendment/arguments
2. 	This office action is in response to an amendment filed on 10/06/2021. The amendments have been entered and considered. 

3. 	Applicant’s amendment with respect to the rejection of claims 1-8 and 17-20 under 35 U.S.C. § 101 have been fully considered. As a result the rejection has been withdrawn. 

4.	Applicant’s arguments with respect to the rejection of claims under 35 U.S.C. § 102 (a)(i) and 103(a) have been fully considered and are not persuasive. Please see the response to arguments below. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

Applicant’s arguments on pages 9, 10 for claims 1, 9 and 17 states “Suzuki fails to teach a backend processor configured to dynamically transform data received from a plurality of data sources into a columnar data schema format, populate a columnar data store with the transformed data, execute a dynamic ORM to dynamically map 9 of 11CORE/3521089.0002/169941770.1 the transformed data in the columnar data store to structured data based on metadata associated therewith, and store the structured data in the columnar data store for retrieval and aggregation in response to a query”.
Examiner respectfully disagrees and maintains the rejection. Suzuki teaches, “a backend processor configured to dynamically transform data received from a plurality of data sources into a columnar data schema format, populate a columnar data store with the transformed data” (Fig. 6 Paragraph [0035] the interpreting unit 112 converts the abstracted data (Examiner interprets abstracted data as extracting the data) to a format compatible with the front-end server 20 (i.e., interpreting unit interprets the query received from the front-end server). The converting unit 114 converts row-oriented data to column-oriented data, and stores the data in the storage unit 150 (Examiner interprets transforming as converting). (Examiner notes that it would be obvious to the one of the ordinary skill in the art to recognize that the term “front-end” refers to the user interface, while “back-end” refers to the server, application and database that work behind the scenes to deliver information to the user. In prior art it is 
    PNG
    media_image1.png
    602
    304
    media_image1.png
    Greyscale
clear that the database server receives the request and processes/executes the request, meaning the database server comprising interpreting unit and converting unit receives the request, interprets the data request and transforms/converts the data into column oriented data format and stores the transformed data). Paragraph [0032] teaches, if the request is for storing the data from the user’s terminal which is the front end is forwarded to the database server in order to execute the 
Suzuki further teaches the limitation “execute a dynamic ORM to dynamically map 9 of 11CORE/3521089.0002/169941770.1 the transformed data in the columnar data store to structured data based on metadata associated therewith, and store the structured data in the columnar data store for retrieval and aggregation in response to a query”.  (Fig.9 Paragraph [0047] If a query is to store the records 4 to 6 which include the data item of job (occupation) that is not included in the records 1 to 3 (i.e., job data item/column is not found in the columnar data store), then, the converting unit 114 sets new column data and manages the data. In the 
    PNG
    media_image2.png
    705
    427
    media_image2.png
    Greyscale
example in FIG. 9, each of data sets, such as a data set including the records 1, 2, 3, 5, and 6 with respect to the data item "id", a data set including the records 1, 2, 3, 4, 5, and 6 with respect to the data item "name", a data set including the record 1 with respect to the data item "sex", a data set including the records 2, 4, and 5 with respect to the data item "age", and a data set including the records 4 and 6 with respect to the data item "job", is managed as column data (i.e., dynamically mapping the received and 

Therefore, the rejection under 35 U.S.C. 103 is maintained for claims 1, 9 and 17.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Peloski; Paul (US 20170262495 A1) in view of SUZUKI; Shuichi (US 20190188289 A1).

Regarding independent claim 1, Peloski; Paul (US 20170262495 A1) teaches, a backend data aggregation system for processing very- large enterprise customer experience data (Paragraph [0004] With the dramatic expansion of information technology, and a desire for increased competitiveness in corporations, there has been an enormous increase in the capture of large datasets representing every facet of business processing, customer transactions, and other data to understand and improve how the business functions (often referred to as `Big Data")) comprising: a columnar data store (Paragraph [0064] It should be understood by one having ordinary skill in the art that databases 34 may be arranged in a wide variety of architectures and using a wide variety of data access and manipulation means. For example, in various embodiments one or more databases 34 may comprise a relational database system using a structured query language (SQL), while others may comprise an alternative data storage technology such as those referred to in the art as "NoSQL" (for example, HADOOP CASSANDRA.TM., GOOGLE BIGTABLE.TM., and so forth). In some embodiments, variant database architectures such as column-oriented databases (Examiner interprets column-oriented databases as columnar database, in-memory databases, clustered databases, distributed databases, or even flat file data repositories may be used according to the invention);
…the backend processor configured to receive customer experience data from a plurality of data sources via the data communication network, the transform processor configured to receive customer experience data from a plurality of data sources (Paragraph [0010] causes the plurality of data source virtual tables to retrieve initial data from the plurality of data sources (i.e., receiving customer experience data from plurality of data sources to create reports). [0037] Client application 101 functions by receiving a query, via application code 102 that describes a desired set of data from one or more data sources 130 for the purposes of data analysis, reporting or another function. (Examiner notes that it would be obvious to the one of the ordinary skill in the art to recognize that the term “front-end” refers to the user interface, while “back-end” refers to the server, application and database that work behind the scenes to deliver information to the user. Also see Paragraph [0034]), 
and at least one non-transitory memory device coupled to the backend processor via the data communication network, the memory device storing computer-executable instructions that, when executed by the backend processor (Fig. 8 Paragraph [0053]), configure the backend processor to dynamically transform the data received from the plurality of data sources into a … data schema format suitable for storage in the … data store …(Paragraph [0004] businesses have fundamentally different data sources that must remain separate (for example a communication server system and a customer experience database). As a result, businesses need to consolidate their disparate data while moving it from place to place, from one or more sources, and in different forms or formats. The function to consolidate the data is typically handled by an extract, transform, and load (ETL) procedure. Paragraph [0064] teaches the data is stored in columnar data store); 
Peloski et al fails to explicitly teach, at least one backend processor coupled to the columnar data store via a data communication network, …; dynamically transform the data received from the plurality of data sources into a columnar data schema format suitable for storage in the columnar data store and to populate the columnar data store with the transformed data ; and wherein the memory device further stores a dynamic Object-Relational Mapper (ORM) that, when executed by the backend processor, configures the backend processor to dynamically map the transformed data in the columnar data store to structured data based on metadata associated therewith and to store the structured data in the columnar data store for retrieval and aggregation by the backend processor in response to a query.  
SUZUKI; Shuichi (US 20190188289 A1) teaches, at least one backend processor coupled to the columnar data store via a data communication network,…. (Fig. 6 Paragraph [0033], [0034] the data user server 50 may communicate with the database server 100 via the proxy server 30. All of the devices illustrated in FIG. 6 are communicably connected to one another via a network, such as the Internet, a wide area network (WAN), or a local area network (LAN) (i.e., the data user interface processor which is part of the database server is coupled to columnar data store via network. Examiner notes that it would be obvious to the one of the ordinary skill in the art to recognize that the term “front-end” refers to the user interface, while “back-end” refers to the server, application and database that work behind the scenes to deliver information to the user);
dynamically transform the data received from the plurality of data sources into a columnar data schema format suitable for storage in the columnar data store and to populate the columnar data store with the transformed data (Fig. 6 Paragraph [0035] the interpreting unit 112 converts the abstracted data to a format compatible with the front-end server 20 (i.e., interpreting unit interprets the query received from the front-end server). The converting unit 114 converts row-oriented data to column-oriented data, and stores the data in the storage unit 150 (Examiner interprets transforming as converting). (Examiner notes that it would be obvious to the one of the ordinary skill in the art to recognize that the term “front-end” refers to the user interface, while “back-end” refers to the server, application and database that work behind the scenes to deliver information to the user. In prior art it is 
    PNG
    media_image1.png
    602
    304
    media_image1.png
    Greyscale
clear that the database server receives the request and processes/executes the request, meaning the database receives the request, interprets the data request and transforms/converts the data into column oriented data format and stores the transformed data). Paragraph [0032] teaches, if the request is for storing the data from the user’s terminal which is the front end is forwarded to the database server in order to execute the request. Paragraph [0034] teaches, the database server which is the backend is responsible for carrying out the specified functions, in this case interpreting the data for different formats from different sources and converting them to columnar data format and storing/populating the transformed data in the columnar data store for future retrieval and aggregation purpose.
and wherein the memory device further stores a dynamic Object-Relational Mapper (ORM)  (Paragraph [0036] The storage unit 150 includes, for example, a cache memory 152 and a non-volatile memory 154. The cache memory 152 is implemented by a random access memory (RAM), a register, a flash memory, or the like. The non-volatile memory 154 is implemented by a hard disk drive (HDD), a flash memory, or the like. The non-volatile memory 154 stores therein column-oriented data 154A. The storage unit 150 may be a network attached storage (NAS) that can be accessed by the database server 100 via a network, that, when executed by the backend processor, configures the backend processor to dynamically map the transformed data in the columnar data store to structured data based on metadata associated therewith and to store the structured data in the columnar data store for retrieval and aggregation by the backend processor in response to a query  (Fig.9 Paragraph [0047] If a query is to store the records 4 to 6 which include the data item of job (occupation) that is not included in the records 1 to 3 (i.e., job data item/column is not found in the columnar data store), then, the converting unit 114 sets new column data and manages the data. In the 
    PNG
    media_image2.png
    705
    427
    media_image2.png
    Greyscale
example in FIG. 9, each of data sets, such as a data set including the records 1, 2, 3, 5, and 6 with respect to the data item "id", a data set including the records 1, 2, 3, 4, 5, and 6 with respect to the data item "name", a data set including the record 1 with respect to the data item "sex", a data set including the records 2, 4, and 5 with respect to the data item "age", and a data set including the records 4 and 6 with respect to the data item "job", is managed as column data (i.e., dynamically mapping the received and transformed query records to the existing records in the columnar data store based on the metadata associated with it and store the data for retrieval and aggregation. Examiner equates metadata to data item). [0048] By managing the data as described above, for example, when a request to "acquire jobs of all of users" is acquired from the data user server 50, the database server 100 (the data user interface 120) can read the column data of the data item "job" without referring to the column data of the other data items (an id, a name, an age, sex, and the like). 
Therefore it would have been obvious to one of the ordinarily skilled in the art at the time of the filing of the invention to have modified the teachings of Peloski et al to convert the abstract data into structured data and further convert the structured data into structured columnar data as taught by SUZUKI et al (Paragraph [0035]).
It would have been obvious to one of the ordinary skill in the art, to provide a method, so to interprets an input record, and convert the input record to abstract expression by which a correspondence relation between a data item and data itself is recognizable, and a converting unit that stores, in a storage unit, a data set, in which the data itself and index information capable of identifying the record are associated, as column data for each of the data items and write data in columnar format using stream format thereby enhancing effective methods for managing a write failure and eliminating redundancy for column-oriented system as taught by SUZUKI et al (Paragraph [0007], [0009]).

Regarding dependent claim 2, Peloski et al and SUZUKI et al teach, the system of claim 1. 
Peloski et al further teaches, wherein the at least one backend processor comprises a customer experience (CX) processor coupled to the …data store via the data communication network, and wherein the memory devices further store computer-executable instructions that, when executed by the CX processor, configure the CX processor to receive a request for a query from a user via a web application and parse the query into a structured query language (Paragraph [0037] Persistent query parser 115 may in some embodiments be an integral part of, or may be connected by a network to, client application 101. It will be appreciated by one having ordinary skills in the art that there are various network protocols that may be used to allow software processes to communicate with each other. Persistent query parser 115 parses the active query by first finding delimiters in the query. Based on the position of the delimiters, persistent query parser 115 extracts various substrings of the elements delineated by the delimiters, creating a structured logical expression that encompasses the complete logical content of the original query in a form suitable for use by database systems (this is analogous to how relational database systems known in the art parse a received SQL query), and compiles the directives to determine a resultant set of data and relationships between various data sources that the active query is requesting. For example, a query "SELECT name, address FROM CustomerData WHERE agent =`smith`" submitted to application code 102 would result in the creation of a virtual table with columns `name` and `address`. The rows of the persistent query table 110 are the resulting data, based on the query directives. In this example, the resultant data would be customer name and address that were handled by an agent named `smith`. Persistent query parser 115 then creates a virtual table tree representing, for example, the relationships, associations, data sources, etc. of the desired data as per the active persistent query). 
SUZUKI et al further teaches, wherein the at least one backend processor comprises a … processor coupled to the columnar data store via the data communication network,… (Fig. 6 Paragraph [0033], [0034] the data user server 50 may communicate with the database server 100 via the proxy server 30. All of the devices illustrated in FIG. 6 are communicably connected to one another via a network, such as the Internet, a wide area network (WAN), or a local area network (LAN) (i.e., the data user interface processor is coupled to columnar data store via network).

Regarding dependent claim 3, Peloski et al and SUZUKI et al teach, the system of claim 2, 
SUZUKI et al further teaches, wherein the at least one backend processor comprises a query processor coupled to the columnar data store via the data communication network, and wherein the memory devices further store computer- executable instructions that, when executed by the query processor, configure the query processor to execute the parsed query against the columnar data store to retrieve structured data responsive to the query (Fig. 6 Paragraph [0049] Further, for example, the database server 100 (the data user interface 120) can receive a request to read, from the storage unit 150, Index (information capable of identifying a record) for which Value (data itself) of a predetermined data item meets a setting condition, and return a result. Specifically, when a request "to acquire records for which Value of age is 45 or larger" is acquired from the data user server 50, it is possible to read Index included in the column data of the data item "age" without referring to the other data items (an id, a name, sex, a job, and the like). In this case, the database server 100 (the data user interface 120) sequentially reads data sets from the column data of "age", and extracts Index of a data set in which a value indicated by Value is 45 or larger. The extracted Index is a number added to the record in which "age" is 45 or larger, and therefore, for example, the database server 100 can search for data for each of records that are stored separately from the column-oriented data 154A and acquire the record in which "age" is 45 or larger. In the example in FIG. 9, the data sets with the Index of 4 and 5 meet the condition, and the database server 100 extracts the fourth record and the fifth record).
Peloski et al also teaches, wherein the at least one backend processor comprises a query processor coupled to the … data store via the data communication network, and wherein the memory devices further store computer- executable instructions that, when executed by the query processor, configure the query processor configured to execute the parsed query against the … data store to retrieve structured data responsive to the query (Paragraph [0037] Persistent query parser 115 may in some embodiments be an integral part of, or may be connected by a network to, client application 101. It will be appreciated by one having ordinary skills in the art that there are various network protocols that may be used to allow software processes to communicate with each other. Persistent query parser 115 parses the active query by first finding delimiters in the query. Based on the position of the delimiters, persistent query parser 115 extracts various substrings of the elements delineated by the delimiters, creating a structured logical expression that encompasses the complete logical content of the original query in a form suitable for use by database systems (this is analogous to how relational database systems known in the art parse a received SQL query), and compiles the directives to determine a resultant set of data and relationships between various data sources that the active query is requesting. For example, a query "SELECT name, address FROM CustomerData WHERE agent =`smith`" submitted to application code 102 would result in the creation of a virtual table with columns `name` and `address`. The rows of the persistent query table 110 are the resulting data, based on the query directives. In this example, the resultant data would be customer name and address that were handled by an agent named `smith`. Persistent query parser 115 then creates a virtual table tree representing, for example, the relationships, associations, data sources, etc. of the desired data as per the active persistent query (i.e., the query is parsed against the data store to retrieve the structured data). 

Regarding dependent claim 4, Peloski et al and SUZUKI et al teach, the system of claim 3. 
Peloski et al further teaches, further comprising a display coupled to the query processor via the data communication network, the display configured to display the retrieved structured data in an aggregated format for the user (Paragraph [0038] In another embodiment, a proprietary or open source query language may be used for managing data, linking, aggregation, projections, filters, macros, compositional syntax, establishing data types and functions, and creating persistent queries in a persistent query system 100. Also see table 1 (i.e., displaying the aggregate data such as sum, count, get the average, get the minimum function such and get the maximum values from a column or from a as SUM, AVG, sub-set of column values MIN, etc.).
SUZUKI et al also teaches, further comprising a display coupled to the query processor via the data communication network, the display configured to display the retrieved structured data in an aggregated format for the user (Paragraph [0025] The data management device is a device that stores data received from a client in a storage device, reads data from the storage device in response to a request from the client that has transmitted the data or a different client, and provides the read data to the client. The data management device may be referred to as a database management system (DBMS). The client includes an application server (hereinafter, referred to as a front-end server) that operates in cooperation with an application program that is executed in a terminal device used by an end user, a data user server that uses accumulated data as statistical data, and the like).

Regarding dependent claim 5, Peloski et al and SUZUKI et al teach, the system of claim 2. 
Peloski et al further teaches, wherein the memory devices further store computer-executable instructions that, when executed by the CX processor, configure the CX processor to parse the query as a function of the metadata associated with the structured data stored in the … data store (Paragraph [0037] Based on the characteristics/metadata of the active query, the listener gathers and monitors only data necessary to satisfy the active query (for example, the items in the SQL "WHERE clause"). For example, "SELECT name, address FROM CustomerData WHERE AgentID=`1234`", a data source-specific virtual table 121a connected to a table, for example "CustomerData" in data source 130. Data that would be passed up the virtual tree would be records having a field "AgentID" with a value of `1234` (i.e., based on the metadata/characteristic the query is parsed).
SUZUKI et al further teaches, wherein the memory devices further store computer-executable instructions that, when executed by the CX processor, configure the …processor to parse the query as a function of the metadata associated with the structured data stored in the columnar data store (Paragraph [0039] The converting unit 114 further converts the abstracted data to a column-oriented data structure, and stores the data as the column-oriented data 154A in the non-volatile memory 154 of the storage unit 150 (i.e., parsing the query based on metadata associated with the structured data stored in the columnar data store). [0043], [0044] the data records are stored with respect to the data item managed by column-oriented system).

Regarding dependent claim 6, Peloski et al and SUZUKI et al teach, the system of claim 5. 
Peloski et al further teaches, wherein the memory devices further store computer-executable instructions that, when executed by the CX processor, configure the CX processor to translate the query into Structured Query Language (SQL) using the metadata (Paragraph [0037] Based on the characteristics/metadata of the active query (i.e., translate the query into SQL using the metadata/characteristics), the listener gathers and monitors only data necessary to satisfy the active query (for example, the items in the SQL "WHERE clause"). For example, "SELECT name, address FROM CustomerData WHERE AgentID=`1234`", a data source-specific virtual table 121a connected to a table, for example "CustomerData" in data source 130. Data that would be passed up the virtual tree would be records having a field "AgentID" with a value of `1234` (i.e., fields is the metadata)). 

Regarding dependent claim 7, Peloski et al and SUZUKI et al teach, the system of claim 1. 
Peloski et al further teaches, wherein the at least one backend processor comprises a transform processor, and wherein the memory devices further store an Extract Transform Load process that, when executed by the transform processor, configure the transform processor to dynamically transform the data into the … data schema format (Paragraph [0004] businesses have fundamentally different data sources that must remain separate (for example a communication server system and a customer experience database). As a result, businesses need to consolidate their disparate data while moving it from place to place, from one or more sources, and in different forms or formats. The function to consolidate the data is typically handled by an extract, transform, and load (ETL) procedure. Paragraph [0064] teaches the data is stored in columnar data store); 
SUZUKI et al further teaches, …transform the data into the columnar data schema format (Paragraph [0035] The front-end interface 110 includes, for example, an interpreting unit 112 and a converting unit 114. The interpreting unit 112 abstracts data acquired from the front-end server 20. Further, when providing data to the front-end server 20, the interpreting unit 112 converts the abstracted data to a format compatible with the front-end server 20. The converting unit 114 converts row-oriented data to column-oriented data (i.e., converting/transform the row-oriented data to column-oriented data), and stores the data in the storage unit 150).

Regarding dependent claim 8, Peloski et al and SUZUKI et al teach, the system of claim 7. 
SUZUKI et al further teaches, further comprising a messaging cluster coupled to the transform processor via the data communication network (Fig. 6), the messaging cluster configured to perform stream processing on the data received from the plurality of data sources, wherein the transform processor dynamically transforms the stream processed data into the columnar data schema format (Fig. 10 Paragraphs [0051]-[0054] where the converting unit selects a single record and if the selected data item is a data item that has already been managed, the converting unit 114 adds Index and Value at the end of the data item. In contrast, if the selected data item is not the data item that has already been managed, the converting unit 114 newly sets (defines) a column and write Index and Value in the set column (S110). [0054] Next, the converting unit 114 determines whether all of the data items of the selected record have been selected (S112). If all of the data items of the selected record have not been selected, the process returns to S104. If all of the data items of the selected record have been selected, the converting unit 114 determines whether all of the records stored in the cache memory 152 have been selected (S114). If all of the records stored in the cache memory 152 have not been selected, the process returns to S102. If all of the records stored in the cache memory 152 have been selected, the process of one routine in the flowchart is terminated (i.e., stream of records/data are processed and stored in columnar data format as shown in Fig. 10).

Regarding independent claim 9, Peloski; Paul (US 20170262495 A1) teaches, a method of processing very-large enterprise customer experience data (Paragraph [0004] With the dramatic expansion of information technology, and a desire for increased competitiveness in corporations, there has been an enormous increase in the capture of large datasets representing every facet of business processing, customer transactions, and other data to understand and improve how the business functions (often referred to as `Big Data")) comprising: receiving customer experience data from a plurality of data sources  (Paragraph [0010] causes the plurality of data source virtual tables to retrieve initial data from the plurality of data sources (i.e., receiving customer experience data from plurality of data sources to create reports). [0037] Client application 101 functions by receiving a query, via application code 102 that describes a desired set of data from one or more data sources 130 for the purposes of data analysis, reporting or another function (i.e., . Also see Paragraph [0034]), 
Peloski et al fails to explicitly teach, dynamically transforming, by at least one backend processor, the data received from the plurality of data sources into a columnar data schema format suitable for storage in a columnar data store, the backend processor and the columnar data store coupled to the plurality of data sources and to each other via a data communication network; populating the columnar data store with the transformed data; dynamically mapping, by a dynamic Object-Relational Mapper (ORM) executed by the backend processor, the transformed data in the columnar data store to structured data based on metadata associated therewith; and storing the structured data in the columnar data store for retrieval and aggregation by the backend processor in response to a query.  
SUZUKI; Shuichi (US 20190188289 A1) teaches, dynamically transforming, by at least one backend processor, the data received from the plurality of data sources into a columnar data schema format suitable for storage in a columnar data store, the backend processor and the columnar data store coupled to the plurality of data sources and to each other via a data communication network; populating the columnar data store with the transformed data (Fig. 6 Paragraph [0035] the interpreting unit 112 converts the abstracted data to a format compatible with the front-end server 20 (i.e., interpreting unit interprets the query received from the front-end server). The converting unit 114 converts row-oriented data to column-oriented data, and stores the data in the storage unit 150 (Examiner interprets transforming as converting). (Examiner notes that it would be obvious to the one of the ordinary skill in the art to recognize that the term “front-end” refers to the user interface, while “back-end” refers to the server, application and database that work behind the scenes to deliver information to the user. In prior art it is 
    PNG
    media_image3.png
    304
    602
    media_image3.png
    Greyscale
clear that the database server receives the request and processes the request, meaning the database receives the request, interprets the data request and transforms/converts the data into column oriented data format and stores the transformed data). Paragraph [0032] teaches, if the request is for storing the data from the user’s terminal which is the front end is forwarded to the database server in order to execute the request. Paragraph [0034] teaches, the database server which is the backend is responsible for carrying out the specified functions, in this case interpreting the data for different formats from different sources and converting them to columnar data format and storing/populating the transformed data in the columnar data store for future retrieval and aggregation purpose);
dynamically mapping, by a dynamic Object-Relational Mapper (ORM) executed by the backend processor, the transformed data in the columnar data store to structured data based on metadata associated therewith; and storing the structured data in the columnar data store for retrieval and aggregation by the backend processor in response to a query (Fig.9 Paragraph [0047] If a query is to store the records 4 to 6 which include the data item of job (occupation) that is not included in the records 1 to 3 (i.e., job data item/column is not found in the columnar data store), then, the converting unit 114 sets new column data and manages the data. In the 
    PNG
    media_image4.png
    427
    705
    media_image4.png
    Greyscale
example in FIG. 9, each of data sets, such as a data set including the records 1, 2, 3, 5, and 6 with respect to the data item "id", a data set including the records 1, 2, 3, 4, 5, and 6 with respect to the data item "name", a data set including the record 1 with respect to the data item "sex", a data set including the records 2, 4, and 5 with respect to the data item "age", and a data set including the records 4 and 6 with respect to the data item "job", is managed as column data (i.e., dynamically mapping the received and transformed query records to the existing records in the columnar data store based on the metadata associated with it and store the data for retrieval and aggregation. Examiner equates metadata to data item). [0048] By managing the data as described above, for example, when a request to "acquire jobs of all of users" is acquired from the data user server 50, the database server 100 (the data user interface 120) can read the column data of the data item "job" without referring to the column data of the other data items (an id, a name, an age, sex, and the like). 
Therefore it would have been obvious to one of the ordinarily skilled in the art at the time of the filing of the invention to have modified the teachings of Peloski et al to convert the abstract data into structured data and further convert the structured data into structured columnar data as taught by SUZUKI et al (Paragraph [0035]).
It would have been obvious to one of the ordinary skill in the art, to provide a method, so to interprets an input record, and convert the input record to abstract expression by which a correspondence relation between a data item and data itself is recognizable, and a converting unit that stores, in a storage unit, a data set, in which the data itself and index information capable of identifying the record are associated, as column data for each of the data items and write data in columnar format using stream format thereby enhancing effective methods for managing a write failure and eliminating redundancy for column-oriented system as taught by SUZUKI et al (Paragraph [0007], [0009]).

Regarding dependent claim 10, Peloski et al and SUZUKI et al teach, the method of claim 9. 
Peloski et al further teaches, further comprising receiving, by the backend processor, a request for a query from a user via a web application and parsing, by the backend processor, the query into a structured query language (Paragraph [0037] Persistent query parser 115 may in some embodiments be an integral part of, or may be connected by a network to, client application 101. It will be appreciated by one having ordinary skills in the art that there are various network protocols that may be used to allow software processes to communicate with each other. Persistent query parser 115 parses the active query by first finding delimiters in the query. Based on the position of the delimiters, persistent query parser 115 extracts various substrings of the elements delineated by the delimiters, creating a structured logical expression that encompasses the complete logical content of the original query in a form suitable for use by database systems (this is analogous to how relational database systems known in the art parse a received SQL query), and compiles the directives to determine a resultant set of data and relationships between various data sources that the active query is requesting. For example, a query "SELECT name, address FROM CustomerData WHERE agent =`smith`" submitted to application code 102 would result in the creation of a virtual table with columns `name` and `address`. The rows of the persistent query table 110 are the resulting data, based on the query directives. In this example, the resultant data would be customer name and address that were handled by an agent named `smith`. Persistent query parser 115 then creates a virtual table tree representing, for example, the relationships, associations, data sources, etc. of the desired data as per the active persistent query).  

Regarding dependent claim 11, Peloski et al and SUZUKI et al teach, the method of claim 10. 
SUZUKI et al further teaches, further comprising executing, by the backend processor, the parsed query against the columnar data store to retrieve structured data responsive to the query (Fig. 6 Paragraph [0049] Further, for example, the database server 100 (the data user interface 120) can receive a request to read, from the storage unit 150, Index (information capable of identifying a record) for which Value (data itself) of a predetermined data item meets a setting condition, and return a result. Specifically, when a request "to acquire records for which Value of age is 45 or larger" is acquired from the data user server 50, it is possible to read Index included in the column data of the data item "age" without referring to the other data items (an id, a name, sex, a job, and the like). In this case, the database server 100 (the data user interface 120) sequentially reads data sets from the column data of "age", and extracts Index of a data set in which a value indicated by Value is 45 or larger. The extracted Index is a number added to the record in which "age" is 45 or larger, and therefore, for example, the database server 100 can search for data for each of records that are stored separately from the column-oriented data 154A and acquire the record in which "age" is 45 or larger. In the example in FIG. 9, the data sets with the Index of 4 and 5 meet the condition, and the database server 100 extracts the fourth record and the fifth record).
Peloski et al also  teaches, further comprising executing, by the backend processor, the parsed query against the … data store to retrieve structured data responsive to the query (Paragraph [0037] Persistent query parser 115 may in some embodiments be an integral part of, or may be connected by a network to, client application 101. It will be appreciated by one having ordinary skills in the art that there are various network protocols that may be used to allow software processes to communicate with each other. Persistent query parser 115 parses the active query by first finding delimiters in the query. Based on the position of the delimiters, persistent query parser 115 extracts various substrings of the elements delineated by the delimiters, creating a structured logical expression that encompasses the complete logical content of the original query in a form suitable for use by database systems (this is analogous to how relational database systems known in the art parse a received SQL query), and compiles the directives to determine a resultant set of data and relationships between various data sources that the active query is requesting. For example, a query "SELECT name, address FROM CustomerData WHERE agent =`smith`" submitted to application code 102 would result in the creation of a virtual table with columns `name` and `address`. The rows of the persistent query table 110 are the resulting data, based on the query directives. In this example, the resultant data would be customer name and address that were handled by an agent named `smith`. Persistent query parser 115 then creates a virtual table tree representing, for example, the relationships, associations, data sources, etc. of the desired data as per the active persistent query (i.e., the query is parsed against the data store to retrieve the structured data). 

Regarding dependent claim 12, Peloski et al and SUZUKI et al teach, the method of claim 11. 
Peloski et al further teaches, further comprising displaying the retrieved structured data in an aggregated format for the user (Paragraph [0038] In another embodiment, a proprietary or open source query language may be used for managing data, linking, aggregation, projections, filters, macros, compositional syntax, establishing data types and functions, and creating persistent queries in a persistent query system 100. Also see table 1 (i.e., displaying the aggregate data such as sum, count, get the average, get the minimum function such and get the maximum values from a column or from a as SUM, AVG, sub-set of column values MIN, etc.).
SUZUKI et al further teaches, further comprising displaying the retrieved structured data in an aggregated format for the user (Paragraph [0025] The data management device is a device that stores data received from a client in a storage device, reads data from the storage device in response to a request from the client that has transmitted the data or a different client, and provides the read data to the client. The data management device may be referred to as a database management system (DBMS). The client includes an application server (hereinafter, referred to as a front-end server) that operates in cooperation with an application program that is executed in a terminal device used by an end user, a data user server that uses accumulated/aggregated data as statistical data, and the like).

Regarding dependent claim 13, Peloski et al and SUZUKI et al teach, the method of claim 10. 
SUZUKI et al further teaches, wherein parsing the query comprises parsing the query as a function of the metadata associated with the structured data stored in the columnar data store (Paragraph [0039] The converting unit 114 further converts the abstracted data to a column-oriented data structure, and stores the data as the column-oriented data 154A in the non-volatile memory 154 of the storage unit 150 (i.e., parsing the query based on metadata associated with the structured data stored in the columnar data store). [0043], [0044] the data records are stored with respect to the data item managed by column-oriented system).
Peloski et al also teaches, wherein parsing the query comprises parsing the query as a function of the metadata associated with the structured data stored in the … data store Paragraph [0037] Based on the characteristics/metadata of the active query, the listener gathers and monitors only data necessary to satisfy the active query (for example, the items in the SQL "WHERE clause"). For example, "SELECT name, address FROM CustomerData WHERE AgentID=`1234`", a data source-specific virtual table 121a connected to a table, for example "CustomerData" in data source 130. Data that would be passed up the virtual tree would be records having a field "AgentID" with a value of `1234` (i.e., based on the metadata/characteristic the query is parsed).

Regarding dependent claim 14, Peloski et al and SUZUKI et al teach, the method of claim 13. 
Peloski et al further teaches, further comprising translating the query into Structured Query Language (SQL) using the metadata (Paragraph [0037] Based on the characteristics/metadata of the active query (i.e., translate the query into SQL using the metadata/characteristics), the listener gathers and monitors only data necessary to satisfy the active query (for example, the items in the SQL "WHERE clause"). For example, "SELECT name, address FROM CustomerData WHERE AgentID=`1234`", a data source-specific virtual table 121a connected to a table, for example "CustomerData" in data source 130. Data that would be passed up the virtual tree would be records having a field "AgentID" with a value of `1234`).

Regarding dependent claim 15, Peloski et al and SUZUKI et al teach, the method of claim 9. 
Peloski et al further teaches, wherein transforming the data comprises executing an Extract Transform Load process to dynamically transform the data into the … data schema format Paragraph [0004] The function to consolidate the data is typically handled by an extract, transform, and load ( ETL) procedure. Extracting is the process of reading data from one or more source database. Transform is the process of converting the extracted data from its previous form into the form it needs to be in so that it may be placed into a target database where transformation occurs by using rules or lookup tables or by combining the data with other data. Load is the process of writing the data into the target data warehouse).
SUZUKI et al further teaches, … dynamically transform the data into the columnar data schema format (Paragraph [0035] The front-end interface 110 includes, for example, an interpreting unit 112 and a converting unit 114. The interpreting unit 112 abstracts data acquired from the front-end server 20. Further, when providing data to the front-end server 20, the interpreting unit 112 converts the abstracted data to a format compatible with the front-end server 20. The converting unit 114 converts row-oriented data to column-oriented data (i.e., converting/transform the row-oriented data to column-oriented data), and stores the data in the storage unit 150).

Regarding dependent claim 16, Peloski et al and SUZUKI et al teach, the method of claim 9. 
SUZUKI et al further teaches, further comprising performing, by the backend processor, stream processing on the data received from the plurality of data sources, wherein transforming the data comprises dynamically transforming the stream processed data into the columnar data schema format (Fig. 10 Paragraphs [0051]-[0054] where the converting unit selects a single record and if the selected data item is a data item that has already been managed, the converting unit 114 adds Index and Value at the end of the data item. In contrast, if the selected data item is not the data item that has already been managed, the converting unit 114 newly sets (defines) a column and write Index and Value in the set column (S110). [0054] Next, the converting unit 114 determines whether all of the data items of the selected record have been selected (S112). If all of the data items of the selected record have not been selected, the process returns to S104. If all of the data items of the selected record have been selected, the converting unit 114 determines whether all of the records stored in the cache memory 152 have been selected (S114). If all of the records stored in the cache memory 152 have not been selected, the process returns to S102. If all of the records stored in the cache memory 152 have been selected, the process of one routine in the flowchart is terminated (i.e., stream of records/data are processed and stored in columnar data format as shown in Fig. 10).

Regarding independent claim 17, Peloski; Paul (US 20170262495 A1) teaches, a customer experience (CX) reporting system comprising: a columnar data store (Paragraph [0064] It should be understood by one having ordinary skill in the art that databases 34 may be arranged in a wide variety of architectures and using a wide variety of data access and manipulation means. For example, in various embodiments one or more databases 34 may comprise a relational database system using a structured query language (SQL), while others may comprise an alternative data storage technology such as those referred to in the art as "NoSQL" (for example, HADOOP CASSANDRA.TM., GOOGLE BIGTABLE.TM., and so forth). In some embodiments, variant database architectures such as column-oriented databases (Examiner interprets column-oriented databases as columnar database, in-memory databases, clustered databases, distributed databases, or even flat file data repositories may be used according to the invention);
one or more backend processors; one or more memory devices coupled to the one or more backend processors via a data communication network, (Paragraph [0010] causes the plurality of data source virtual tables to retrieve initial data from the plurality of data sources (i.e., receiving customer experience data from plurality of data sources to create reports). [0037] Client application 101 functions by receiving a query, via application code 102 that describes a desired set of data from one or more data sources 130 for the purposes of data analysis, reporting or another function (i.e., . Also see Paragraph [0034]), the one or more memory devices storing computer-executable instructions that, when executed by the one or more backend processors (Fig. 8 Paragraph [0053]) , configure the one or more backend processors to: receive customer experience data from a plurality of data sources coupled to the one or more backend processors via the data communication network (Paragraph [0010] causes the plurality of data source virtual tables to retrieve initial data from the plurality of data sources (i.e., receiving customer experience data from plurality of data sources to create reports). [0037] Client application 101 functions by receiving a query, via application code 102 that describes a desired set of data from one or more data sources 130 for the purposes of data analysis, reporting or another function (i.e., . Also see Paragraph [0034]);
dynamically transform, by an Extract Transform Load process executed by the one or more backend processors, the data received from the plurality of data sources into a … data schema format suitable for storage in the … data store; populate the columnar data store with the transformed data (Paragraph [0004] businesses have fundamentally different data sources that must remain separate (for example a communication server system and a customer experience database). As a result, businesses need to consolidate their disparate data while moving it from place to place, from one or more sources, and in different forms or formats. The function to consolidate the data is typically handled by an extract, transform, and load (ETL) procedure). 
Peloski et al fails to explicitly teach, dynamically transform, … the data received from the plurality of data sources into a columnar data schema format suitable for storage in the columnar data store; populate the columnar data store with the transformed data; dynamically map, by an Object-Relational Mapper executed by the one or more backend processors, the transformed data in the columnar data store to structured data based on metadata associated therewith; and store the structured data in the columnar data store for retrieval and aggregation by the one or more backend processors in response to a query; and a display coupled to the one or more backend processors via the data communication network, the display configured to display, in an aggregated format, the structured data retrieved from the columnar data store in response to the query.
dynamically transform, …the data received from the plurality of data sources into a columnar data schema format suitable for storage in the columnar data store; populate the columnar data store with the transformed data; (Fig. 6 Paragraph [0035] the interpreting unit 112 converts the abstracted data to a format compatible with the front-end server 20 (i.e., interpreting unit interprets the query received from the front-end server). The converting unit 114 converts row-oriented data to column-oriented data, and stores the data in the storage unit 150 (Examiner interprets transforming as converting). (Examiner notes that it would be obvious to the one of the ordinary skill in the art to recognize that the term “front-end” refers to the user interface, while “back-end” refers to the server, application and database that work behind the scenes to deliver information to the user. In prior art it is 
    PNG
    media_image3.png
    304
    602
    media_image3.png
    Greyscale
clear that the database server receives the request and processes the request, meaning the database receives the request, interprets the data request and transforms/converts the data into column oriented data format and stores the transformed data). Paragraph [0032] teaches, if the request is for storing the data from the user’s terminal which is the front end is forwarded to the database server in order to execute the request. Paragraph [0034] teaches, the database server which is the backend is responsible for carrying out the specified functions, in this case interpreting the data for different formats from different sources and converting them to columnar data format and storing/populating the transformed data in the columnar data store for future retrieval and aggregation purpose.
dynamically map, by an Object-Relational Mapper executed by the one or more backend processors, the transformed data in the columnar data store to structured data based on metadata associated therewith; and store the structured data in the columnar data store for retrieval and aggregation by the one or more backend processors in response to a query (Fig.9 Paragraph [0047] If a query is to store the records 4 to 6 which include the data item of job (occupation) that is not included in the records 1 to 3 (i.e., job data item/column is not found in the columnar data store), then, the converting unit 114 sets new column data and manages the data. In the 
    PNG
    media_image4.png
    427
    705
    media_image4.png
    Greyscale
example in FIG. 9, each of data sets, such as a data set including the records 1, 2, 3, 5, and 6 with respect to the data item "id", a data set including the records 1, 2, 3, 4, 5, and 6 with respect to the data item "name", a data set including the record 1 with respect to the data item "sex", a data set including the records 2, 4, and 5 with respect to the data item "age", and a data set including the records 4 and 6 with respect to the data item "job", is managed as column data (i.e., dynamically mapping the received and transformed query records to the existing records in the columnar data store based on the metadata associated with it and store the data for retrieval and aggregation. Examiner equates metadata to data item). [0048] By managing the data as described above, for example, when a request to "acquire jobs of all of users" is acquired from the data user server 50, the database server 100 (the data user interface 120) can read the column data of the data item "job" without referring to the column data of the other data items (an id, a name, an age, sex, and the like). 
and a display coupled to the one or more backend processors via the data communication network, the display configured to display, in an aggregated format, the structured data retrieved from the columnar data store in response to the query (Fig. 6 Paragraph [0049] Further, for example, the database server 100 (the data user interface 120) can receive a request to read, from the storage unit 150, Index (information capable of identifying a record) for which Value (data itself) of a predetermined data item meets a setting condition, and return a result. Specifically, when a request "to acquire records for which Value of age is 45 or larger" is acquired from the data user server 50, it is possible to read Index included in the column data of the data item "age" without referring to the other data items (an id, a name, sex, a job, and the like). In this case, the database server 100 (the data user interface 120) sequentially reads data sets from the column data of "age", and extracts Index of a data set in which a value indicated by Value is 45 or larger. The extracted Index is a number added to the record in which "age" is 45 or larger, and therefore, for example, the database server 100 can search for data for each of records that are stored separately from the column-oriented data 154A and acquire the record in which "age" is 45 or larger. In the example in FIG. 9, the data sets with the Index of 4 and 5 meet the condition, and the database server 100 extracts the fourth record and the fifth record).
Therefore it would have been obvious to one of the ordinarily skilled in the art at the time of the filing of the invention to have modified the teachings of Peloski et al to convert the abstract data into structured data and further convert the structured data into structured columnar data as taught by SUZUKI et al (Paragraph [0035]).
It would have been obvious to one of the ordinary skill in the art, to provide a method, so to interprets an input record, and convert the input record to abstract expression by which a correspondence relation between a data item and data itself is recognizable, and a converting unit that stores, in a storage unit, a data set, in which the data itself and index information capable of identifying the record are associated, as column data for each of the data items and write data in columnar format using stream format thereby enhancing effective methods for managing a write failure and eliminating redundancy for column-oriented system as taught by SUZUKI et al (Paragraph [0007], [0009]).

Regarding dependent claim 18, Peloski et al and SUZUKI et al teach, the system of claim 17. 
Peloski et al further teaches, wherein the computer- executable instructions, when executed by the one or more backend processors, further configure the one or more backend processors to receive a request for the query from a user via a web application, parse the query into a structured query language (Paragraph [0037] Persistent query parser 115 may in some embodiments be an integral part of, or may be connected by a network to, client application 101. It will be appreciated by one having ordinary skills in the art that there are various network protocols that may be used to allow software processes to communicate with each other. Persistent query parser 115 parses the active query by first finding delimiters in the query. Based on the position of the delimiters, persistent query parser 115 extracts various substrings of the elements delineated by the delimiters, creating a structured logical expression that encompasses the complete logical content of the original query in a form suitable for use by database systems (this is analogous to how relational database systems known in the art parse a received SQL query), and compiles the directives to determine a resultant set of data and relationships between various data sources that the active query is requesting. For example, a query "SELECT name, address FROM CustomerData WHERE agent =`smith`" submitted to application code 102 would result in the creation of a virtual table with columns `name` and `address`. The rows of the persistent query table 110 are the resulting data, based on the query directives. In this example, the resultant data would be customer name and address that were handled by an agent named `smith`. Persistent query parser 115 then creates a virtual table tree representing, for example, the relationships, associations, data sources, etc. of the desired data as per the active persistent query), 
and display the retrieved structured data in the aggregated format for the user (Paragraph [0038] In another embodiment, a proprietary or open source query language may be used for managing data, linking, aggregation, projections, filters, macros, compositional syntax, establishing data types and functions, and creating persistent queries in a persistent query system 100. Also see table 1 (i.e., displaying the aggregate data such as sum, count, get the average, get the minimum function such and get the maximum values from a column or from a as SUM, AVG, sub-set of column values MIN, etc.).
 SUZUKI et a further teaches, execute the parsed query against the columnar data store to retrieve structured data responsive to the query (Fig. 6 Paragraph [0049] Further, for example, the database server 100 (the data user interface 120) can receive a request to read, from the storage unit 150, Index (information capable of identifying a record) for which Value (data itself) of a predetermined data item meets a setting condition, and return a result. Specifically, when a request "to acquire records for which Value of age is 45 or larger" is acquired from the data user server 50, it is possible to read Index included in the column data of the data item "age" without referring to the other data items (an id, a name, sex, a job, and the like). In this case, the database server 100 (the data user interface 120) sequentially reads data sets from the column data of "age", and extracts Index of a data set in which a value indicated by Value is 45 or larger. The extracted Index is a number added to the record in which "age" is 45 or larger, and therefore, for example, the database server 100 can search for data for each of records that are stored separately from the column-oriented data 154A and acquire the record in which "age" is 45 or larger. In the example in FIG. 9, the data sets with the Index of 4 and 5 meet the condition, and the database server 100 extracts the fourth record and the fifth record), 
SUZUKI et al also teaches, and display the retrieved structured data in an aggregated format for the user (Paragraph [0025] The data management device is a device that stores data received from a client in a storage device, reads data from the storage device in response to a request from the client that has transmitted the data or a different client, and provides the read data to the client. The data management device may be referred to as a database management system (DBMS). The client includes an application server (hereinafter, referred to as a front-end server) that operates in cooperation with an application program that is executed in a terminal device used by an end user, a data user server that uses accumulated data as statistical data, and the like).

Regarding dependent claim 19, Peloski et al and SUZUKI et al teach, the system of claim 18. 
SUZUKI et al further teaches, wherein the computer- executable instructions, when executed by the one or more backend processors, further configure the one or more backend processors to parse the query as a function of the metadata associated with the structured data stored in the columnar data store (Paragraph [0039] The converting unit 114 further converts the abstracted data to a column-oriented data structure, and stores the data as the column-oriented data 154A in the non-volatile memory 154 of the storage unit 150 (i.e., parsing the query based on metadata associated with the structured data stored in the columnar data store). [0043], [0044] the data records are stored with respect to the data item managed by column-oriented system).
Peloski et al also teaches,  parse the query as a function of the metadata associated with the structured data stored in the … data store (Paragraph [0037] Based on the characteristics/metadata of the active query, the listener gathers and monitors only data necessary to satisfy the active query (for example, the items in the SQL "WHERE clause"). For example, "SELECT name, address FROM CustomerData WHERE AgentID=`1234`", a data source-specific virtual table 121a connected to a table, for example "CustomerData" in data source 130. Data that would be passed up the virtual tree would be records having a field "AgentID" with a value of `1234` (i.e., based on the metadata/characteristic the query is parsed).

Regarding dependent claim 20, Peloski et al and SUZUKI et al teach, the system of claim 17.
SUZUKI et al further teaches, wherein the computer- executable instructions, when executed by the one or more backend processors, further configure the one or more backend processors to perform stream processing on the data received from the plurality of data sources and to dynamically transform the stream processed data into the columnar data schema format (Fig. 10 Paragraphs [0051]-[0054] where the converting unit selects a single record and if the selected data item is a data item that has already been managed, the converting unit 114 adds Index and Value at the end of the data item. In contrast, if the selected data item is not the data item that has already been managed, the converting unit 114 newly sets (defines) a column and write Index and Value in the set column (S110). [0054] Next, the converting unit 114 determines whether all of the data items of the selected record have been selected (S112). If all of the data items of the selected record have not been selected, the process returns to S104. If all of the data items of the selected record have been selected, the converting unit 114 determines whether all of the records stored in the cache memory 152 have been selected (S114). If all of the records stored in the cache memory 152 have not been selected, the process returns to S102. If all of the records stored in the cache memory 152 have been selected, the process of one routine in the flowchart is terminated (i.e., stream of records/data are processed and stored in columnar data format as shown in Fig. 10).
  
Conclusion
Applicant’s amendment necessitated the rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN RAJAPUTRA whose telephone number is (571) 272-4669. The examiner can normally be reached between 8:00 AM - 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas (571) 272-0631 can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/S. R./ 
Examiner, Art Unit 2164

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164